DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 158-177 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 158 and 168, each recites limitations: “the ceiling have a height of thirty feet … a the storage commodity having a height … equal to fifty five feet”. The limitations are in contradiction because the height of thirty feet ceiling is incapable of accommodating the height of storage commodity with fifty five feet. Therefore, the limitations are indefinite for failing to particularly point out and distinctly claim the subject matter.
Claims 159-167 and 169-177 depend on claims 158 and 168 respectively, therefore claims 159-167 and 169-177  are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 158-161, 163-171 and 173-177 are rejected under 35 U.S.C. 103 as being unpatentable over Pahila (US 2011/0036598 A1) in view of Gil (US 2002/0036090 A1).
With regard to claim 158, Pahila discloses a system, comprising: a plurality of fluid distribution devices (Figs. 4 and 5) beneath a ceiling of a storage occupancy and above a storage commodity of the storage occupancy (Fig. 4), the ceiling having a height of at least thirty feet (abstract), the storage commodity having a height greater than or equal to twenty feet and less than or equal to fifty five feet (PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE OF THE INVENTION); a plurality of detectors (235) to monitor the storage occupancy for a fire; and a controller (205/215) coupled to the plurality of detectors and the plurality of fluid distribution devices (Fig. 2), 
However, Pahila fails to disclose the controller to: receive an input signal from each of the plurality of detectors; determine a threshold moment of growth of the fire responsive to receiving the input signal from each of the plurality of detectors; and generate an output signal for operation of at least one fluid distribution device of the plurality of fluid distribution devices responsive to determining the threshold moment of growth of the fire.
Gil teaches a plurality of detectors (sprinkler head controllers, Fig, 8) to monitor the storage occupancy for a fire; and a controller (main computer MC) coupled to the plurality of detectors and the plurality of fluid distribution devices , the controller to: receive an input signal from each of the plurality of detectors; determine a threshold moment of growth of the fire responsive to receiving the input signal from each of the plurality of detectors; and generate an output signal for operation of at least one fluid distribution device of the plurality of fluid distribution devices responsive to determining the threshold moment of growth of the fire (Para. [0050, 0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the device of Pahila, by incorporating the plurality of detectors (sprinkler head controllers) with the controller (main computer) as taught by Gil into the sprinklers of Pahila, for the benefit of providing the controller in the sprinkler head installed in the corresponding place detects the temperature through the temperature detection circuit; and according to the detection result, respectively triggers the corresponding sprinkler head. Therefore, the sprinkler head device can not only minimize the erroneous operation of the sprinkler head, but also can estimate the occurrence of a fire in the initial stage before the fire spreads, and spray the extinguishing liquid (Para. [0050, 0052]).
With regard to claim 159, the device of Pahila as modified by Gil discloses the invention as disclosed in the rejection of claim 158 above. Gil further discloses the controller determines the threshold moment of growth of the fire based on at least one of a temperature, a spectral energy, and a particulate level indicated by the input signals received from the plurality of detectors  (by a report about a fire occurs, (Para. [0065]).
With regard to claim 160, the device of Pahila as modified by Gil discloses the invention as disclosed in the rejection of claim 158 above. Gil further discloses the controller locates the fire responsive to the input signals received from the plurality of detectors (a plurality of sprinkler head controllers, page 8 para. 2).
With regard to claim 161, the device of Pahila as modified by Gil discloses the invention as disclosed in the rejection of claim 158 above. Gil further discloses the controller identifies a subset of the plurality of fluid distribution devices defining a discharge array above the fire and transmits the output signal to the subset responsive to determining the threshold moment of growth of the fire  (by a report about a fire occurs, (Para. [0065]).
With regard to claim 163, the device of Pahila as modified by Gil discloses the invention as disclosed in the rejection of claim 158 above. Pahila further discloses the storage commodity includes a rack storage including one or more of a multi-row rack, a double-row rack, or a single-row rack (Fig. 4 and Para. [0048]).
With regard to claim 164, the device of Pahila as modified by Gil discloses the invention as disclosed in the rejection of claim 158 above. Pahila further discloses the storage commodity includes a non-rack storage (Para. [0009] “rubber tire storage, roll paper storage, and baled cotton storage”) including one or more of palletized, solid-piled, bin-box, shelf, or back-to-back shelf storage (Fig. 4).
With regard to claim 165, the device of Pahila as modified by Gil discloses the invention as disclosed in the rejection of claim 158 above. Pahila further discloses each fluid distribution device of the plurality of distribution devices has a nominal K- factor of 14.0 GPM/PSI2, 16.8 GPM/PSI2, 19.6 GPM/PSI2, 22.4 GPMIPSI2, 25.5 GPM/PSI2, 28.0 GPM/PSI2, or 33.6 GPM/PSI2 (Para. [0013]).
With regard to claim 166, the device of Pahila as modified by Gil discloses the invention as disclosed in the rejection of claim 158 above. Gil further discloses the plurality of fluid distribution devices comprise: a strut and lever assembly with a designed fracture region (Para. [0035]); a hook and strut assembly in a latched arrangement (Fig. 2); a hook and strut assembly operated by resistance heating; a reactive strut and link assembly; a hook and strut assembly that provides a defined electronic flow path; a hook and strut assembly with an electrically fusible wire link; or a retracting linear actuator (Para. [0053]).
With regard to claim 167, the device of Pahila as modified by Gil discloses the invention as disclosed in the rejection of claim 158 above. Gil further discloses the ceiling height is at least 50 feet (the ceiling of storage occupancy is a limitation of an intended use,  so it is not part of the claimed system. The system of Pahila is capable of be used in a storage occupancy with at least 50 foot ceiling).
With regard to claims 168-171 and 173-177, Since the device of Pahila as modified by Gil discloses all structure of the claimed invention, in its use, the device of Pahila as modified by Gi will inherently perform all the method steps of claims 168-171 and 173-177.

Claims 162 and 172 are rejected under 35 U.S.C. 103 as being unpatentable over Pahila in view of Gil as applied to claim 158 above, and further in view of Multer et al. (US 2015/0027739 A1).
With regard to claim 162, the device of Pahila as modified by Gil discloses the invention as disclosed in the rejection of claim 158 above. However, they do not disclose the storage commodity including any one of Class I, II, III or IV, Group A, Group B, or Group C plastics, elastomers, rubber, and exposed expanded plastic commodities.
Multer teaches a system for ceiling-only fire protection of a storage occupancy having a commodity that is exposed expanded plastic (Abstract).					
It would have been obvious to one of ordinary skill in the art before the effective filing date the Applicant’s invention to modify the device Pahila, by employing the exposed expanded plastic as taught by Multer, for the benefit of facilitating protection of commodities e.g. class I-IV hazards (Abstract).
With regard to claim 172, Since the device of Pahila as modified by Gil discloses all structure of the claimed invention, in its use, the device of Pahila as modified by Gi will inherently perform all the method steps of claim 172.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 158-167 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,870,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claim invention and the patent ‘024 share the substantial limitations, such as the system comprising a plurality of fluid distribution devices,  a plurality of detectors, and a controller coupled to the plurality of detectors and the plurality of fluid distribution devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752